



EXHIBIT 10.1
ex101logoa02.jpg [ex101logoa02.jpg]         

--------------------------------------------------------------------------------





FORM OF CHANGE-IN-CONTROL AGREEMENT


THIS IS A CHANGE-IN-CONTROL AGREEMENT (the “Agreement”), effective as of
_____________, between West Pharmaceutical Services, Inc., a Pennsylvania
corporation, (the “Company”) and [EXECUTIVE OFFICER NAME] (the “Executive”).
WHEREAS, the Company, on behalf of itself and its shareholders, wishes to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat, or occurrence of a Change in Control
(as defined below) of the Company. The Board of Directors of the Company (the
“Board”) believes it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change in Control, to encourage the Executive’s attention and
dedication to the Executive’s assigned duties currently and in the event of any
threatened or pending Change in Control, and to provide the Executive with
competitive compensation arrangements; therefore, the Board has caused the
Company to enter into this Agreement (i) to ensure the Executive of individual
financial security in the event of a Change in Control, and (ii) to provide such
protection in a manner which is competitive with that of other corporations.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.
Definitions. As used in this Agreement, the following terms will have the
meanings set forth below:



(a)
An “Affiliate” of any Person means any Person directly or indirectly
controlling, controlled by or under common control with such Person.



(b)
“Cause” means (i) an act or acts of dishonesty taken by the Executive,
(ii) repeated failure by the Executive of the Executive’s duties and obligations
as an employee and officer of the Company which are demonstrably willful and
deliberate on the Executive’s part and which are not remedied after the receipt
of written notice from the Company, (iii) the conviction of the Executive of a
felony, or (iv) an intentional breach of the Company’s Code of Business Conduct
which is materially and demonstrably injurious to the Company.



(c)
“Change in Control” means a change in control of a nature that would be required
to be reported in response to Item 5.01 of a Current Report on Form 8-K as in
effect on the date of this Agreement pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, (the “Act”), provided, that,
without limitation, a Change in Control shall be deemed to have occurred if:



(i)
Any Person, other than:



(1)
the Company,



(2)
any Person who on the date hereof is a director or officer of the Company, or



(3)
a trustee or fiduciary holding securities under an employee benefit plan of the
Company,






--------------------------------------------------------------------------------





is or becomes the “beneficial owner,” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities; or
(ii)
During any period of two consecutive years during the term of this Agreement,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof, unless the election, or nomination for election, of each director who
was not a director at the beginning of such period has been approved in advance
by directors representing at least three-fourths of the directors then in office
who were directors at the beginning of the period; or



(iii)
The shareholders of the Company approve: (1) a plan of complete liquidation of
the Company; or (2) an agreement for the sale or disposition of all or
substantially all of the Company’s assets; or (3) a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization (collectively, a “Non-Control
Transaction”), that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), at least 50% of the combined voting power of the voting
securities of the Company (or the surviving entity, or an entity which as a
result of the Non-Control Transaction owns the Company or all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
outstanding immediately after the Non-Control Transaction.



(iv)
No sale to underwriters or private placement of its capital stock by the
Company, nor any acquisition initiated by the Company, through merger, purchase
of assets or otherwise, effected in whole or in part by issuance or reissuance
of shares of its capital stock, shall constitute a Change in Control.



(d)
“Code” means the Internal Revenue Code of 1986, as amended.



(e)
“Constructive Termination” means, in connection with a Change in Control, during
the period commencing with the announcement of a Change in Control through the
two-year period following the Effective Date (the “CT Period”), the occurrence
of any of the following events unless the Executive has consented in writing or
provided a written waiver to that effect:



(i)
The Company or its successor in interest requires the Executive to assume any
duties inconsistent with, or the Company makes a significant diminution or
reduction in the nature or scope of the Executive’s authority or duties from,
those assigned to or held by the Executive on the commencement of the CT Period,
including reporting to an individual whose scope of responsibilities and
authority is not as large as the person to whom the Executive reported prior to
the Change in Control Event;



(ii)
A material reduction in the Executive’s: (1) annual base salary, or (2) short
term incentive target compensation;



(iii)
A relocation of the Executive’s site of employment to a location that lengthens
the Executive’s one-way commuting distance to his principal place of employment
by 50 or more miles from the Executive’s site of employment on the Effective
Date;



(iv)
A material reduction in the package of employment benefits offered to the
Executive as of the commencement of the CT Period, unless such reduction is
applicable on a broad basis to similarly-situated employees of the Company; or








--------------------------------------------------------------------------------





(v)
A successor of the Company does not assume the Company’s obligations under this
Agreement, or any other agreement entered into by the Executive and the Company,
expressly or as a matter of law.



Notwithstanding the above, Constructive Termination will only be deemed to have
occurred if the Executive (i) has served written notice to the Company or its
successor in interest that a right of Constructive Termination has accrued in
favor of the Executive within forty-five (45) calendar days of the initial
existence of the basis for Constructive Termination, (ii) the Company or its
successor in interest does not remedy such condition within thirty (30) calendar
days of its receipt of such notice, and (iii) the Executive terminates
employment within sixty (60) calendar days after the expiration of the 30-day
remedy period.
(f)
“Defined Contribution Plan” means the Company’s 401(k) Plan, the Company’s
Non-Qualified Deferred Compensation Plan for Designated Employees and any
successor plans or other similar defined contribution plans established from
time to time that may allow executive officers to defer taxation of
compensation.



(g)
“Payment” means:



(i)
any amount due or paid to the Executive under this Agreement,



(ii)
any amount that is due or paid to the Executive under any plan, program or
arrangement of the Company and any of its Subsidiaries, and



(iii)
any amount or benefit that is due or payable to the Executive under this
Agreement or under any plan, program or arrangement of the Company and any of
its Subsidiaries not otherwise covered under clause (i) or (ii) hereof which
must reasonably be taken into account under Section 280G of the Code and the
Regulations in determining the amount of the “parachute payments” received by
the Executive, including, without limitation, any amounts which must be taken
into account under the Code and Regulations as a result of (1) the acceleration
of the vesting of any option, restricted stock or other equity award granted
under any equity plan of the Company or otherwise, (2) the acceleration of the
time at which any payment or benefit is receivable by the Executive or (3) any
contingent severance or other amounts that are payable to the Executive.



(h)
“Person” means any individual, corporation or other entity and any group as such
term is used in Section 13 (d) (3) or 14 (d) (2) of the Exchange Act. Any person
shall be deemed to be the beneficial owner of any shares of capital stock of the
Company:



(i)
which that person owns directly, whether or not of record, or



(ii)
which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or



(iii)
which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (ii) above), by an “affiliate” or
“associate” (as defined in the rules of the Securities and Exchange Commission
under the Securities Act of 1933, as amended) of that person, or



(iv)
which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (ii) above), by any other person with which
that person or his “affiliate” or “associate” (defined as aforesaid) has any
agreement, arrangement or






--------------------------------------------------------------------------------





understanding for the purpose of acquiring, holding, voting or disposing of
capital stock of the Company.
The outstanding shares of capital stock of the Company shall include shares
deemed owned through application of clauses (ii), (iii) and (iv) above, but
shall not include any other shares which may be issuable pursuant to any
agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.


(i)
“Regulations” means the proposed, temporary and final regulations under Sections
4999, 280G or 409A of the Code or any successor provisions thereto, as
applicable.



(j)
“Retirement Plan” means the West Pharmaceutical Services, Inc. Employees’
Retirement Plan and any successor plan thereto.



(k)
“Separation from Service” is the date on which the Executive ceases to be
employed by the Company or any of its Subsidiaries or Affiliates for any reason
and, to the extent that Section 409A of the Code applies to the Payments under
this Agreement, shall be the date that the Executive incurs a “separation from
service” as defined in that Code section and the Regulations.



(l)
“Subsidiary” has the meaning ascribed to the term by Section 425(f) of the Code.



2.
Termination Following a Change in Control.



(a)
Subject to Section 2(b), the Executive will be entitled to the benefits
specified in Section 3 if,



(i)
at any time within two years after a Change in Control has occurred, a
Separation from Service occurs due to: (1) an involuntary termination of the
Executive’s employment by the Company other than for Cause, or (2) as a result
of the Executive’s resignation at any time following the Executive’s
Constructive Termination;



(ii)
the Company signs an agreement, the consummation of which would result in the
occurrence of a Change in Control, and then, a Separation from Service occurs
due to (1) an involuntary termination of employment by the Company other than
for Cause, or (2) the Executive’s resignation at any time following the
Executive’s Constructive Termination occurring after the date of such agreement
(and, if such agreement expires or is terminated prior to consummation, prior to
the expiration or termination of such agreement).



(b)
The Executive will not be entitled to the benefits specified in Section 3 if the
Executive’s employment terminates as a result of Cause.



(c)
The Executive shall have no right to the benefits described in Section 3 unless
the Executive executes a settlement and release in a form that is typical of
that used by the Company in connection with the termination of employment of its
senior-most executives prior to the announcement of the Change in Control
provided, however, that settlement and release shall not amend or limit any
right or obligation of Executive hereunder.

3.
Benefits Payable Upon Termination of Employment. Following a Separation from
Service due to a termination of employment described in Sections 2(a) or (b),
the Executive will be entitled to the following benefits:



(a)
Severance Compensation. The Executive will be entitled to severance compensation
in an amount equal to two times the sum of:








--------------------------------------------------------------------------------





(i)
the Executive’s highest annual base salary rate in effect during the year of the
termination of the Executive’s employment, plus



(ii)
the target short term incentive compensation for the Executive in the year in
which the termination of employment becomes effective.



Except as set forth in Section 3(f) hereof, the severance compensation paid
hereunder will not be reduced to the extent of any other compensation for the
Executive’s services that the Executive receives or is entitled to receive from
any other employment consistent with the terms of this Agreement.
(b)
Incentive Compensation. The Executive will receive payout on short and long term
incentives as follows:



(i)
If the Executive’s employment is terminated prior to the normal payout date for
short term incentive compensation for the fiscal year immediately preceding the
year of termination of employment, the Executive will be paid such short-term
compensation as earned in accordance with the terms of the plan or, if it is not
possible to calculate said award, then at target;



(ii)
For the year in which the Executive’s employment is terminated, the executive
will receive non-equity, cash-settled short-term incentive compensation at
target but subject to pro ration based on the number of calendar days the
Executive was employed during such year divided by 365; and



(iii)
For the year in which the Executive’s employment is terminated, the executive
will receive non-equity, cash-settled long-term incentive compensation at target
but subject to pro ration based on the number of calendar days the Executive was
employed during the relevant performance period divided by the number of days in
the entire original performance period.



(c)
Equivalent of Vested Defined Contribution Plan Benefit. The Company will pay to
the Executive the difference, if any, between



(i)
the benefit the Executive would be entitled to receive under the Defined
Contribution Plan if the Company’s contributions to the Defined Contribution
Plan were fully vested upon the Separation from Service, and



(ii)
the benefit the Executive is entitled to receive under the terms of the Defined
Contribution Plan upon the Separation from Service.



Any such benefit will be payable at such time and in such manner as benefits are
payable to the Executive under the Defined Contribution Plan.
(d)
Unvested Equity Awards. All stock options, other equity-based awards and shares
of the Company’s stock granted or awarded to the Executive pursuant to any
Company compensation or benefit plan or arrangement, but which are unvested,
will vest in full immediately upon the Separation from Service. If such unvested
awards are dependent upon achievement of performance goals, those goals will be
deemed to be satisfied at the target level. The provisions of this Section 3(d)
will supersede the terms of any such grant or award made to the Executive under
any such plan or arrangement to the extent there is an inconsistency between the
two. For the purpose of this paragraph, the definition of Company shall include
the Affiliate of the acquiring entity that may be the grantor of equity awards
granted to the Executive.






--------------------------------------------------------------------------------







(e)
Employee and Executive Benefits. The Executive will be entitled to a
continuation of all hospital, medical, dental, and similar insurance benefits
not otherwise addressed in this Agreement in the same manner and amount to which
the Executive was entitled on the date of the announcement of a Change in
Control or on the date of Constructive Termination of the Executive’s employment
(whichever benefits are more favorable to the Executive) until the earlier of:



(i)
a period of 24 months after the Separation from Service, or



(ii)
the Executive’s eligibility for similar benefits with a new employer.



Assistance in finding new employment will be made available to the Executive by
the Company if the Executive so requests subject to a limit of $50,000 and use
of an outplacement service provider approved by the Company.
(f)
No Duplication of Payments. If Executive is entitled to receive any Payment
under this Agreement, the Executive shall not also be entitled to receive
severance payments under any other plan, program or agreement with the Company.

(g)
Payment of Severance Compensation. The severance compensation set forth in
Section 3(a) will be payable in 24 equal monthly installments commencing on the
first day of the month following the month in which the Separation from Service
occurs. Notwithstanding the above, in the event that the Executive is a
“specified employee” within the meaning of Code Section 409A, the first six
monthly installments shall be paid in a lump sum on the first day of the month
following or coincident with the date that is six months following the
Separation from Service and all remaining monthly installments shall be paid
monthly.

4.
Excise Tax Limitation.



(a)
Limitation. Notwithstanding any other provisions of this Agreement to the
contrary, in the event that any Payments received or to be received by the
Executive in connection with the Executive’s employment with the Company (or
termination thereof) under this Agreement or otherwise would subject the
Executive to the excise tax (plus any related interest and penalties) imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the “Excise
Tax”), and if the net-after tax amount (taking into account all applicable taxes
payable by the Executive, including any Excise Tax) that the Executive would
receive with respect to such payments or benefits does not exceed the net-after
tax amount the Executive would receive if the amount of such payment and
benefits were reduced to the maximum amount which could otherwise be payable to
the Executive without the imposition of the Excise Tax, then, to the extent
necessary to eliminate the imposition of the Excise Tax, (i) such cash Payments
shall first be reduced (if necessary, to zero), then (ii) all non-cash Payments
(other than those relating to equity and incentive plans) shall next be reduced
(if necessary, to zero,) and finally (iii) all other non-cash Payments relating
to equity and incentive plans shall be reduced.



(b)
Determination of Application of the Limitation. Subject to the provisions of
Section 4(c), all determinations required under this Section 4 shall be made by
the accounting firm that was the Company’s independent auditors immediately
prior to the Change in Control (or, in default thereof, an accounting firm
mutually agreed upon by the Company and the Executive) (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Executive and
the Company within fifteen days of the Change in Control, the Separation from
Service or any other date reasonably requested by the Executive or the Company
on which a determination under this Section 4 is necessary or advisable. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, the
Company shall cause the Accounting Firm to provide the Executive with an opinion
that the Accounting Firm has substantial authority under the Code and
Regulations






--------------------------------------------------------------------------------





not to report an Excise Tax on the Executive’s federal income tax return. Any
determination by the Accounting Firm shall be binding upon the Executive and the
Company.


(c)
Procedures. The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would result in Payments that
would be less on an after-tax basis than had those payments been limited under
Section 4(a). Such notice shall be given as soon as practicable after the
Executive knows of such claim and shall apprise the Company of the nature of the
claim and the date on which the claim is requested to be paid. The Executive
agrees not to pay the claim until the expiration of the thirty-day period
following the date on which the Executive notifies the Company, or such shorter
period ending on the date the taxes with respect to such claim are due (the
“Notice Period”). If the Company notifies the Executive in writing prior to the
expiration of the Notice Period that it desires to contest the claim, the
Executive shall: (i) give the Company any information reasonably requested by
the Company relating to the claim; (ii) take such action in connection with the
claim as the Company may reasonably request, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company and reasonably acceptable to the Executive;
(iii) cooperate with the Company in good faith in contesting the claim; and (iv)
permit the Company to participate in any proceedings relating to the claim. The
Executive shall permit the Company to control all proceedings related to the
claim and, at its option, permit the Company to pursue or forgo any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim. If requested by the Company, the Executive
agrees either to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner and to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts as the Company shall determine; provided, however,
that, if the Company directs the Executive to pay such claim and pursue a
refund, the Company shall advance the amount of such payment to the Executive on
an after-tax and interest-free basis (the “Advance”). The Company’s control of
the contest related to the claim shall be limited to the issues related to the
Payments and the Executive shall be entitled to settle or contest, as the case
may be, any other issues raised by the Internal Revenue Service or other taxing
authority. The Advance or other payments and the reimbursement of any related
costs, expenses or taxes payable under this Section 4(c) and/or Section 4(e)
shall be made on or before the end of the Executive’s taxable year following the
taxable year in which any additional taxes are payable by the Executive or if no
additional taxes are payable the Executive’s taxable year following the taxable
year in which the audit or litigation is closed. Notwithstanding the above, to
the extent required to avoid the penalty taxes and interest payable under
Section 409A of the Code, if the Executive is a “specified person” within the
meaning of that Code section, the Advance shall be delayed until the date that
is six months following the Separation from Service.



(d)
Repayments. If, after receipt by the Executive of an Advance, the Executive
becomes entitled to a refund with respect to the claim to which such Advance
relates, the Executive shall pay the Company the amount of the refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after receipt by the Executive of an Advance, a determination is made that the
Executive shall not be entitled to any refund with respect to the claim and the
Company does not promptly notify the Executive of its intent to contest the
denial of refund, then the amount of the Advance shall not be required to be
repaid by the Executive.



(e)
Further Assurances. The Company shall indemnify the Executive and hold the
Executive harmless, on an after-tax basis, from any costs, expenses, penalties,
fines, interest or other liabilities (“Losses”) incurred by the Executive with
respect to the exercise by the Company of any of its rights under this Section
4, including, without limitation, any Losses related to the Company’s decision
to contest a claim or any imputed income to the Executive resulting from any
Advance or action taken on the Executive’s behalf by the Company hereunder.
Subject to the last sentence of Section 4(c), the Company shall pay all
reasonable and documented legal fees and expenses






--------------------------------------------------------------------------------





incurred under this Section 4 and shall promptly reimburse the Executive for the
reasonable expenses incurred by the Executive in connection with any actions
taken by the Company or required to be taken by the Executive hereunder. The
Company shall also pay all of the fees and expenses of the Accounting Firm,
including, without limitation, the fees and expenses related to the opinion
referred to in Section 4(b).


5.
Legal Fees. The Company will pay all reasonable and documented legal fees and
expenses which the Executive may incur as a result of the Company’s contesting
the validity or enforceability of this Agreement.



6.
Payments Final. In the event of a termination of the Executive’s employment
under the circumstances described in this Agreement, the arrangements provided
for by this Agreement, and any other agreement between the Company and the
Executive in effect at that time and by any other applicable plan of the Company
in which the Executive then participates, will constitute the entire obligation
of the Company to the Executive, and performance of that obligation will
constitute full settlement of any claim that the Executive might otherwise
assert against the Company on account of such termination. The Company’s
obligation to pay the Executive under this Agreement will be absolute and
unconditional and will not be affected by any circumstance, including without
limitation, any set-off, counterclaim, defense or other rights the Company may
have against the Executive or anyone else as long as the Executive is not in
breach of the Executive’s obligations under this Agreement.



7.
Non-Competition.



(a)
During the two-year period following the Executive’s termination of employment
covered by this Agreement, the Executive will not, and will not permit any of
the Affiliates of a Person employing Executive (as defined below), or any other
Person, directly or indirectly, to:



(i)
engage in competition with, or acquire a direct or indirect interest or an
option to acquire such an interest in any Person engaged in competition with,
the Company's Business (as defined below) in the United States (other than an
interest of not more than 5 percent of the outstanding stock of any publicly
traded company);



(ii)
serve as a director, officer, employee or consultant of, or furnish information
to, or otherwise facilitate the efforts of, any Person engaged in competition
with the Company's Business in the United States;



(iii)
solicit, employ, interfere with or attempt to entice away from the Company any
employee who has been employed by the Company or a Subsidiary in an executive or
supervisory capacity within one year prior to such solicitation, employment,
interference or enticement; or



(iv)
approach, solicit or compete directly or indirectly with the Company or any
Subsidiary or any Person which at any time during the 12 months immediately
preceding the Termination Date:



(1)
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary;



(2)
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary with whom employees reporting to or under the direct control of the
Executive had personal contact on behalf of the Company or any Subsidiary; or








--------------------------------------------------------------------------------





(3)
was a Person with whom the Executive had regular, substantial or a series of
business dealings on behalf of the Company or any Subsidiary (whether or not a
customer, client, supplier, agent or distributor of the Company or any
Subsidiary).



(b)
The "Company's Business" means: (i) the manufacture and sale of stoppers,
closures, containers, medical-device components and assemblies made from
elastomers, metal and plastic for the health-care and consumer-products
industries, and (ii) any other business conducted by the Company or any of its
Subsidiaries or Affiliates during the term of this Agreement and in which the
Executive has been actively involved.



8.
Confidentiality and Enforcement. Executive’s obligations under any
Confidentiality and Non-Disclosure Agreements with the Company and the
non-compete agreement described in Section 7 (collectively, the “Material
Ancillary Agreements”) are hereby affirmed. A breach of any Material Ancillary
Agreements is a breach of this Agreement and all Payments and obligations of the
Company under this Agreement shall cease in the event of the breach of those
Material Ancillary Agreements. The Executive acknowledges that a breach of the
covenants contained in this Agreement and the Material Ancillary Agreements and
incorporated by reference into this Agreement will cause the Company immediate
and irreparable harm for which the Company’s remedies at law (such as money
damages) will be inadequate. The Company shall have the right, in addition to
any other rights it may have, to obtain an injunction to restrain any breach or
threatened breach of such agreements. The Company may contact any Person with or
for whom the Executive works after the Executive’s employment by the Company
ends and may send that Person a copy of those agreements and/or this Agreement.
In consideration of the benefit of having the protection afforded by this
Agreement, the Executive agrees that the provisions of the Material Ancillary
Agreements apply to the Executive, and the Executive will be bound by them,
whether or not a Change in Control occurs or the Executive actually receives the
benefits specified in Section 3.



9.
Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company or any of its Affiliates and
for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any stock option or
other agreements with the Company or any of its Affiliates. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan or program of the Company or any of its Affiliates at or subsequent to
the date of termination shall be payable in accordance with such plan or
program.



10.
Full Settlement. Except to the extent specifically provided herein, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. Payments under this
Agreement shall be subject to the Company’s Incentive Compensation Recovery
(Clawback) Policy attached as Exhibit I (and deemed to be incentive compensation
for the purposes of that Policy). In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement.
The Company agrees to pay, to the full extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof, plus in each case interest.



11.
Duration of Agreement. This Agreement shall commence on the date first above
written and will continue until terminated by the mutual written consent of the
Executive and the Company or the first anniversary of said date, whichever shall
first occur, provided, however, that the term hereof shall automatically be
renewed for subsequent one year terms unless terminated unilaterally by either
party with sixty (60) days written notice to the other; further provided,
however, that unilateral termination is not permitted should a Change in Control
have been announced.






--------------------------------------------------------------------------------







12.
Notices. Each party giving or making notice, request, demand or other
communication (each, a “Notice”) under this Agreement shall give the Notice in
writing and use one of the following methods of delivery: personal delivery,
registered or certified mail with return receipt requested, nationally
recognized overnight courier, fax or e-mail. Such Notice shall be addressed to
the last address provided by the party receiving Notice. Notices are not
effective unless compliant with this Section and provided within the timeframes
required in this Agreement.



13.
Successors.



(a)
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.



(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors.



(c)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.



14.
Miscellaneous.



(a)
This Agreement will be binding upon and inure to the benefit of the Executive,
the Executive’s personal representatives and heirs and the Company and any
successor of the Company, but neither this Agreement nor any rights arising
hereunder may be assigned or pledged by the Executive. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.



(b)
The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.



(c)
The Executive’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be waiver of such provision or any other provision
thereof.



(d)
The Executive and the Company acknowledge that the employment of the Executive
by the Company is “at will”, and, prior to the effective date, may be terminated
by either the Executive or the Company at any time. Except as stated in Section
2, upon a termination of the Executive’s employment or upon the Executive’s
ceasing to be an officer of the Company, in each case, prior to the effective
date of this Agreement, there shall be no further rights under this Agreement.



(e)
Should any provision of this Agreement be adjudged to any extent invalid by any
competent tribunal, that provision will be deemed modified to the extent
necessary to make it enforceable. The invalidity or unenforceability of any
provision of this Agreement (or the Material Ancillary Agreements) shall in no
way affect the validity or enforceability of any other provision hereof.



(f)
This Agreement will be governed and construed in accordance with the laws of the
Commonwealth of Pennsylvania.








--------------------------------------------------------------------------------





(g)
This Agreement together with the Material Ancillary Agreements constitutes the
entire agreement and understanding between the Company and the Executive with
respect to the subject matter hereof and merges and supersedes all prior
discussions, agreements and understandings between the Company and the Executive
with respect to such matters including under the Executive’s Change-in-Control
Agreement with the Company executed prior to the date hereof (if any).



(h)
This Agreement may be executed in one or more counterparts, which together shall
constitute a single agreement.



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.


WEST PHARMACEUTICAL SERVICES, INC.








By:                        
Annette F. Favorite - SVP, CHRO

















